Citation Nr: 1339752	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  13-17 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for an innocently acquired psychiatric disorder.

2.  Entitlement to service connection for an innocently acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VA Regional Office (RO) in Wichita, Kansas.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The reopened claim of service connection for an innocently acquired psychiatric disorder is being remanded to the RO.


FINDINGS OF FACT

1.  In an August 2011 decision, the Board denied the Veteran's claim of service connection for an innocently acquired psychiatric disorder.

2.  The evidence received since the August 2011 decision, by itself or in conjunction with previously considered evidence, relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of service connected for an innocently acquired psychiatric disorder has been submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1105 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Given that the Board is reopening the claim of service connection for a psychiatric disorder and remanding the reopened claim for further development, it is not necessary to address at this time whether VA has fully complied with VCAA, as the purpose of the remand will be to comply with the VCAA.


Analysis

The record reflects that the Veteran was first denied service connection for schizoaffective disorder, claimed as posttraumatic stress disorder (PTSD), in a May 2004 rating decision.

The evidence that was of record at the time of the May 2004 rating decision consisted primarily of the Veteran's service treatment records and VA treatment records dated in December 2003 and January 2004.  

The service treatment records showed that the Veteran was involved in multiple altercations and a motor vehicle accident during service and began a treatment program for habitual alcoholism during service.  The VA treatment records then of record showed treatment for a schizoaffective disorder, but did not relate the disorder to service.  

The Veteran submitted statements claiming that he had been attacked in service in 1981 and stabbed by another serviceman.  The service personnel records are negative for a report of that incident or any discussion of the Veteran being arrested or punished following the incident.  The RO denied the claim on the basis that the claimed stressor could not be verified and that the evidence did not reflect a diagnosis of PTSD.

The Veteran submitted a Notice of Disagreement in July 2004, and the RO furnished him a Statement of the Case in February 2005.  No substantive appeal was received from the Veteran within one year of the notice of the May 2004 rating decision, and the May 2004 rating decision became final.

In May 2007, the Veteran petitioned to reopen his claim of service connection for a psychiatric disorder.  This claim was denied in October 2007 rating decision on the basis that new and material evidence had not been submitted to reopen the previously denied claim.  The Veteran perfected an appeal to the Board where additional VA treatment records and Social Security Administration records were obtained and reviewed, but the evidence was found to have been duplicative of the previous record and not to have presented an unestablished fact necessary to substantiate the claim.  The Board issued a decision in August 2011 denying the claim to reopen the claim of service connection for a psychiatric disorder.  The decision was not appealed.  

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or merely cumulative of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with that previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In the instant appeal, the last final denial of the claim is the August 2011 decision of the Board.  

Here, additional evidence was associated with the claims file subsequent to the August 2011 decision that addresses the claimed psychiatric disorder and its relationship to service.  The VA treatment records show that the Veteran had been receiving mental health treatment for schizoaffective disorder, which the treating psychiatrist noted had been "greatly exacerbated" by service.  

In July 2013, the Veteran's psychiatrist submitted a letter indicating that the Veteran had a schizoaffective disorder that preexisted his entry into service and was aggravated beyond the natural progression by the period of active service, as evidenced by his behavior in service that included fighting and alcohol abuse.

At the time of the August 2011 denial, there was no competent medical evidence of record indicating a nexus between the Veteran's psychiatric disorder and his period of active service, a crucial element necessary to support a claim of service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since that time, the record now includes medical opinion evidence opining that the Veteran's psychiatric disorder preexisted prior his entry into service and was aggravated by that service.

As facts this material constitutes new and material evidence is found to be new and material, the claim is now deemed to be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for an innocently acquired psychiatric disorder, the appeal to this extent is allowed subject further action as discussed hereinbelow.


REMAND

VA must provide a medical examination any obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a not significant.  McLendon, 20 Vet. App. at 83.

As discussed, the treating psychiatrist has submitted a letter indicating that the Veteran had a preexisting psychiatric disorder that was aggravated by service.  

The controlling statute provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

To rebut the presumption of soundness, the evidence must clearly and unmistakably show that the disorder at issue preexisted entry into service and that the disorder did not undergo aggravation in or as a result of service.  Once it is determined that a disorder preexisted entry into service, the burden of proof falls on VA to demonstrate that the established preexisting condition of a Veteran was not aggravated by service.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Under these circumstances, the Board finds that examination of the Veteran is needed to obtain a medical opinion on whether the Veteran clearly and unmistakably had a psychiatric disorder which preexisted his service and whether such disorder was aggravated by service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Additionally, the record indicates that the Veteran has received mental health care at the VA Eastern Kansas Health Care System in Topeka, Kansas.  The case file currently contains records dating up to July 2012.   

Any outstanding, pertinent VA mental health treatment records dated since that time should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim).  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

Accordingly, the reopened claim is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain from the VA Eastern Kansas Health Care System and affiliated facilities copies of all records referable to all psychiatric treatment received by the Veteran since July 2012.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  Thereafter, the RO should have the Veteran scheduled for a VA psychiatric examination to determine the nature and likely etiology of the claimed psychiatric disorder.  All indicated tests must be accomplished.  

The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion, consistent with sound medical judgment, as to whether any currently demonstrated innocently acquired psychiatric disability, including that due to a schizoaffective disorder, at least as likely as not (i.e., there is a 50 percent or greater probability) had its clinical onset during his period of active service?

The examiner should opine as to whether evidence shows that any psychiatric disorder clearly and unmistakably existed prior to service?  If so, the examiner should opine as to whether there is clear and unmistakable evidence that the psychiatric disorder did not undergo an increase in the underlying pathology beyond natural progress during service?  

Please discuss the evidence used to support any conclusion, including the service treatment records indicating that the Veteran engaged in fighting and alcohol abuse in service and his lay statements regarding stabbing a fellow serviceman in service.

The examiner must provide a reasoned medical explanation supporting his/her conclusion.  In rendering the opinion, the examiner should include discussion of the Veteran's documented medical history and assertions, including all previous psychiatric diagnoses, as well as the appellant's lay statements regarding the onset of his symptoms and continuity of symptomatology.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim, as the original claim will be considered on the basis of evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

4.  The RO must ensure that all medical examination and opinion reports comply with this remand and the questions presented in the request.  The RO must ensure that the examiner documented his/her consideration of all records contained in the claims file and Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action.

5.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney must be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable  opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky, 12 Vet. App. 369.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


